DETAILED ACTION
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

                                                                      
                               Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		      Specification 
The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [001] of the specification does not provide the status of U.S. application serial no. 17/175,027 (i.e., now U.S. Patent No. 11,450,399).

                                           Drawings
The formal drawings are accepted. 


                                       Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,450,399.  

For example, claim 1 of the present application teaches “a method of testing a non-volatile memory (NVM) array, the method comprising obtaining a current distribution of a subset of NVM cells of the NVM array, the current distribution comprising first and second portions corresponding to respective logically high and low states of the subset of NVM cells; programming an entirety of the NVM cells of the NVM array to one of the logically high or low states; determining an initial bit error rate (BER) by performing first and second pass/fail (P/F) tests on each NVM cell of the NVM array; and using the current distribution to adjust the initial BER rate, wherein each of the obtaining the current distribution, the programming the entirety of the NVM cells, and the performing the first and second P/F tests is performed while the NVM array is heated to a target temperature”. Whereas claim 1 of U.S. PN: 11,450,399 describes “a method of testing a non-volatile memory (NVM) array, the method comprising: heating the NVM array to a target temperature; while the NVM array is heated to the target temperature: measuring a plurality of currents of a subset of NVM cells of the NVM array, thereby obtaining a current distribution; programming each NVM cell of the NVM array to one of a logically high state or a logically low state; and performing first and second pass/fail (P/F) tests on each NVM cell of the NVM array; and calculating a bit error rate based on the current distribution and the first and second P/F tests”.

The examiner would like to emphasize that although the two inventions are not “exactly” the same, they are obvious variations of each other and not patentably distinct because the process remains the same or one is just an embodiment of the other. 

Independent claims 9 and 15 of the instant application have corresponding issues with the independent claims 10 and 17 of Patent No. 11,450,399 are also rejected under non-statutory obviousness-type double patenting for the same rationales discussed above.  
Dependent claims of the instant application are deemed obvious over the dependent claims U.S. patent no. 11,450,399 for the same rationales discussed above. 
                                         Allowable Subject Matter
                                                                                       
The rejection(s) under obvious type non-statutory double patenting for claims 1-20 would be in condition for allowance if a properly executed Terminal Disclaimer is filed by the applicant, set forth in this Office action.


                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Tuers et al. (U.S. PN:9,455,038) describes a storage module is provided comprising a controller and a memory. The controller is configured to identify a set of memory cells in the memory that contains a bit error rate above a threshold, wherein the bit error rate is above the threshold due to trapped charge in dielectrics of the memory cells.

Frayer et al. (U.S. PN: 9,613,715) describes a storage controller performs various encoding/decoding tasks through which a bit error rate (BER) is determined. In some embodiments, the storage controller communicates the BER to the memory module during drive initialization or during normal operation so that the memory module can determine the respective validity states of units of memory on the memory module.

Yang et al. (U.S. PN: 9,478,315) describes a non-volatile memory (NVM) system may be analyzed to identify a bit error rate (BER) mapping for the memory. The BER mapping may be used for identifying erroneous bits, managing them, and using them for the system maintenance and system recovery. A complete BER map may be stored in main memory while a cached version of the BER map may be stored in random access memory (RAM).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112